Citation Nr: 1643913	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for the service connected disability of pleural plaques resulting from asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2016, the Veteran was afforded a videoconference hearing at the Cleveland, Ohio, RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington DC. A transcript has been associated with the file.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's respiratory disability has been manifested by a forced vital capacity (FVC) of 75 to 80 percent of predicted value, or a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent of predicted value.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for pleural plaques related to asbestos exposure have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 6833 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, notice was provided to the Veteran. A December 2010VCAA letter notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for increased ratings arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records, VA treatment records, private treatment records, and military personnel records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2011 and December 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Since the last VA examination, the Board finds that there is no indication of an overall increase in symptomatology, with no evidence of an overall worsening. Therefore, the Board finds that the most recent VA examination is adequate, and the Board finds that it has the evidence needed to obtain a complete picture of the Veteran's symptoms and severity of his pleural plaques.

Therefore, because VA has obtained all relevant identified records and provided adequate medical examinations, the Board finds that VA's duty to assist has been satisfied.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's respiratory disability is currently rated as noncompensable under the criteria at 38 C.F.R. § 4.97, DC 6833 for asbestosis. He seeks a compensable rating for the entire appeal period. VA received his claim of a compensable rating for pleural plaques in November 2010.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value. A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value. A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation. A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy. 38 C.F.R. § 4.97, 6825 to 6833. Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done. Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. The pre-bronchodilator values are to be used for rating purposes in those instances. 
38 C.F.R. § 4.96 (d)(5).

The weight of the evidence is against a finding that the disability picture associated with the Veteran's respiratory disability more closely approximates the criteria for a compensable schedular rating under DC 6833 for any portion of the rating period on appeal. 

Private treatment records from May 2009 report complaints of chest pains and uncontrolled hypertension, with symptoms that included chest pain, constant left-sided chest pain, and a cough. The Veteran reported that he was taking Lopressor for his underlying hypertension, but that he stopped taking it and has since noticed a "gradual onset of left-sided chest pain radiating throughout the entire left chest wall." The Veteran noted that the pain progressively worsened, but had not been associated with any nausea or diaphoresis. After changing medications, to include Aspirin, a dose of Plavix, a dose of Lovenox, sublingual nitro, nitro drip, and labetalol drip, he reported to experience significant relief of his chest pain. However, when weaned from the nitro drip, the Veteran experienced chest pains once again. A CAT scan indicated atherosclerosis of both coronary arteries and aorta and aortic plaque, bilateral pleural plaques with nodules, and stenosis at the left renal artery and mild stenosis of the celiac artery. A May 2009 private treatment record included the following assessment of the Veteran's chest pain: "this is likely secondary to his hypertension urgency. However, underlying coronary artery disease cannot be excluded." As for pleural plaque, the May 2009 private treatment record notes that the Veteran has pleural plaque nodules ranging up to approximately 4.5 mm in size that require follow-up.

The Veteran was afforded a VA examination in August 2011. The examiner noted that as of October 2010, the pleural plaques are likely from pleural inflammatory in the past since many are calcified and are asymptomatic. His wife noted that he often clears his throat and the Veteran reported "some productive cough about three times a week," but does not experience wheezing. At the August 2011 VA examination, the Veteran asserted that he can walk half a mile before having shortness of breath. The Veteran is not asthmatic and does not use oxygen treatment. The Veteran did not report any periods of incapacitation and the examiner reported that the Veteran works at Sports Ohio teaching golf and that he can perform his duties. The examiner did not find any "objective evidence of cor pulmonale, RVH or pulmonary hypertension," and no restrictive diseases, to include any underlying diseases, such as kyphoscoliosis and pectus excavatum. The August 2011 examination report included a diagnosis of pleural plaques with scattered bilateral calcified pleural plaques.

PFT was performed in September 2011. The Veteran's FVC measured 81 percent of predicted, and after bronchodilators the Veteran's FVC measured 84 percent of predicted. The Veteran's DLCO (SB) was productive of 89 percent of predicted. The examiner concluded the following: "[i]mpression per pulmonary was spirometry is normal FEV1 showed no improvement post bronchodilator. Total lung capacity is normal diffusion capacity is normal. Flow volume loop shows no evidence of extra-thoracic airway obstruction."

The Veteran was afforded an additional VA examination in December 2015. The examiner noted that the Veteran does not require the use of outpatient oxygen therapy, oral bronchodilators, inhaled medications, or oral or parenteral corticosteroid medications. The examiner also noted that the Veteran's respiratory condition does not impact his ability to work, but requested an updated PFT, noting that the Veteran's shortness of breath had worsened. Initially, the Veteran had trouble completing a stress test, but in January 2016, the Veteran underwent PFT. The PTF was productive of pre-bronchodilator FVC of 92 percent predicted and DLCO (SB) of 95 percent predicted, which the examiner interpreted as "normal spirometry."

Given the medical evidence of record throughout the rating period, the weight of the evidence shows that the Veteran's disability has been manifested by  FVC of more than 75 to 80 percent of predicted value, and DLCO (SB) of more than 66 to 80 percent of predicted value on pulmonary function tests. Additionally, the evidence of record does not indicate that the Veteran suffers from cor pulmomale or pulmonary hypertension, or that the Veteran requires outpatient oxygen therapy. Moreover, the evidence of record does not indicate that the Veteran's maximum exercise capacity is 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation or is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation. Thus, because the demonstrated symptomatology and functional impairment for the Veteran's disability do not meet or more nearly approximate the schedular criteria for a compensable rating under DC 6833, a compensable rating is not warranted for any part of the appeal period.

The Board notes that at the July 2016 videoconference hearing the Veteran asserted that his current pleural plaques warrants a compensable disability rating. The Veteran explained that he underwent a VA examination in December 2015 and in January 2016, and that his condition has remained the same. The Veteran and his wife, E. W., described his current symptomatology. The Veteran explained that he coughs a lot and experiences chest pains. Although the Veteran is able to do his job as a golf instructor, he notes reoccurring chest pains while working. The Veteran and his wife, E. W., noted continued shortness of breath, with the Veteran no longer being able to complete chores, such as yard work and walking the dog. The Veteran also noted cardiac conditions and medications for such, to include hypertension.

Although the Board recognizes the lay testimony at the July 2016 videoconference hearing and the Board acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations, the determination as to an increase in disability is a medical matter beyond the knowledge of a non-expert. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Therefore, the current level of severity of the Veteran's pleural plaques is beyond the Veteran's own competence. Instead, the Board finds that the findings provided by VA medical professionals in this case are of probative value, as the medical professionals have the requisite medical expertise to report such findings.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology has remained relatively stable during the appeal period and has remained at levels warranting a noncompensable rating. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. Hart, 21 Vet. App. at 509-10.

As for any indications in the record, including specifically the May 2009 private treatment records, that the Veteran's current symptomatology, to include chest pains and shortness of breath, may be manifestations of other diagnoses, to include cardiac diagnoses such as hypertension, the Board is reminded that the issue before it is entitlement to a compensable rating for the Veteran's service-connected pleural plaques. As of yet, the Veteran has not filed a claim for such cardiac conditions, and such are not currently service-connected disabilities.

Therefore, in light of the foregoing, the Board concludes that a compensable rating for the Veteran's service-connected pleural plaques as a result of asbestos exposure is not warranted. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.

III. Extraschedular Analysis

Finally, the Board has considered whether the Veteran is entitled to a compensable rating on an extraschedular basis. Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected pleural plaques as a result of asbestos exposure is inadequate. A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology. Specifically, the criteria for pleural plaques as a result of asbestos exposure contemplates the Veteran's reported symptoms of chest pains and shortness of breath. And as indicated above, the symptomalogical manifestations of other diagnoses, to include cardiac diagnoses such as hypertension, may not be taken into consideration on either a schedular or extraschedular basis. In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Additionally, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. While the Veteran notes cardiac conditions, such as hypertension, such has not been service-connected.

Moreover, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the record reflects the Veteran is still employed. See August 2015 VA examination report; see July 2016 videoconference hearing transcript. As such, the Board finds that Rice is inapplicable in this case.

Therefore, in light of the foregoing, the Board concludes the preponderance of the evidence is against a compensable rating for the Veteran's service-connected pleural plaques as a result of asbestos exposure is not warranted. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases. 38 C.F.R. § 4.3.


ORDER

Entitlement to a compensable rating for the service connected disability of pleural plaques resulting from asbestos exposure is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


